Citation Nr: 1633698	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  Atlanta, Georgia 


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for retropatellar pain syndrome of the left knee

2.  Entitlement to an initial compensable disability rating for retropatellar pain syndrome of the right knee prior to July 22, 2015, and a rating higher than 10 percent thereafter.

3.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from October 2001 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008 and December 2010, the Board remanded the appeal for additional development.  

By a rating decision in November 2015 the disability rating for retropatellar pain syndrome of the right knee was increased to 10 percent effective July 22, 2015.  Because the increased ratings do not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a personal hearing before a Decision Review Officer (DRO).  She failed to report to the DRO hearing scheduled in September 2015.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  The Veteran's retropatellar pain syndrome of the left knee is manifested by subjective complaints of painful motion and locking; objective evidence includes limitation of flexion to 30 degrees during flare ups.  The left knee disability is not manifested by instability or other limitation of motion or function.

2.  For the period prior to July 22, 2015, the Veteran's retropatellar pain syndrome of the right knee was manifested by painful motion without objective evidence of compensable limitation of motion, instability or ankylosis of the knee joint, or other impairment of the tibia or fibula. 

3.  Since July 22, 2015, the Veteran's retropatellar pain syndrome of the right knee has been manifested by subjective complaints of pain, and objective findings of crepitus, and flexion limited to 30 degrees, without instability or other limitation of motion or function, or other impairment of the tibia or fibula.

4.  The Veteran's service-connected sinusitis results in no more than three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 percent, but no higher, for retropatellar pain syndrome of the left knee are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

2.  For the period prior to July 22, 1015, the criteria for an initial 10 percent disability rating, but no higher, for retropatellar pain syndrome of the right knee have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2015).

3.  Since July 22, 2015, the criteria for a 20 percent disability rating, but no higher, for retropatellar pain syndrome of the right knee have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2015).

4.  The criteria for an initial 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6513 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in August 2005 and January 2009.  The claims were last readjudicated in November 2015. 

Concerning the claims for higher rating on appeal, the claims arise from the initial awards of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  VA has also provided the Veteran with examinations.  The Board finds that such examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

1.	Retropatellar pain syndrome of the left knee

The Veteran alleges that her left knee disability is more severe than the assigned 10 percent disability rating.

The Veteran's left knee disability is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic code for the left knee is Diagnostic Code 5260, which contemplates limitation of flexion.  Diagnostic 5257 (recurrent subluxation or lateral instability) and 5261 (limitation of extension) may also be applicable.

The Board has also considered whether separate or increased evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of arthritis of the knee to warrant a rating under Diagnostic Code 5003; no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these Diagnostic Codes any further.

As the Veteran is currently rated under a diagnostic code pertaining to limitation of motion, the Board will first evaluate whether the Veteran is entitled to a higher rating for her left knee disability based on limitation of motion.  Under DC 5260, a higher 20 percent rating is warranted where flexion is limited to 30 degrees.  Under DC 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71 , Plate II. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

VA treatment notes in May 2005 show that the Veteran complained of swelling, occasional catching and lateral joint line tenderness of the left knee, with inability to flex the knee.  On physical examination, there was significant guarding, but no effusions, swelling or clicking.  She was unable to complete range of motion testing due to guarding.  In August 2005, the Veteran complained of locking of the left knee.  

On VA examination in August 2005, the Veteran complained of pain on a daily basis, both above and beneath the kneecap.  She also reported occasional locking.  On examination, the left knee revealed some guarding and as such it was difficult test range of motion.  Extension was to 0 degrees.  The Veteran would not flex the knee beyond 50 degrees claiming it was too painful.  The examiner was unable to appreciate crepitus, clicking or grinding in the left knee.  

On VA examination on July 2015, range of motion of the left knee was from 0 to 30 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the anterior area with moderate pain.  Function was limited by pain and weakness.  There was objective evidence of crepitus.  However, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was conducted during a flare-up.  The examiner noted disturbance of locomotion.  Muscle strength was reduced to 3/5.  There was no muscle atrophy.  

When considering functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board concludes that the Veteran's left knee disability meets the criteria for a higher 20 percent rating under DC 5260.  The RO's assignment of a 10 percent rating under DC 5260 was based on objective evidence which revealed her range of motion was only slightly limited.  When considering the condition of the left knee during flare ups, as shown on examination in September 2015, however, the evidence reflects functional impairment congruent with a 20 percent rating.  A higher 30 percent rating is not warranted, as at no time during the appeal period has limitation of flexion commensurate with such a rating (to 15 degrees) been approximated.

The preponderance of the evidence, however, is against a finding that the Veteran is entitled to a separate compensable rating for limitation of extension under DC 5261. Even when considering DeLuca factors of pain, the evidence does not show left knee extension limited to a compensable 10 degrees.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 9-2004.

The Board has also considered whether staged ratings are appropriate.  The Board finds that limitation of motion of the left knee has been consistent with a 20 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted for the left knee disability based on limitation of motion.

Turning next to subluxation and instability, the record reflects that the Veteran has experienced locking of the left knee during the appeal period, but she has not complained of instability or giving way of the left knee; there is no evidence that locking of the left knee has resulted in loss of balance or falling.  Rather, the record shows that the Veteran consistently denied experiencing giving way of the left knee, and physical examination revealed no objective evidence of subluxation or instability.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted.

In sum, an increased initial disability rating of 20 percent, but no higher, for retropatellar pain syndrome of the left knee is warranted.  



2.  Retropatellar pain syndrome of the right knee

The Veteran alleges that her right knee disability is more severe than the assigned noncompensable disability rating prior to July 22, 2015, and the 10 percent rating assigned thereafter.  Both ratings are assigned under Diagnostic Codes 5299-5262.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder (Diagnostic Code 5299) rated, by analogy, under the criteria for impairment of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2015).  In the present case, the Board finds the most appropriate diagnostic codes for the right knee is Diagnostic Code 5260, which contemplates limitation of flexion; however, the Board will also evaluate entitlement to a higher rating under Diagnostic Code 5262.  Diagnostic Codes 5257 (instability) and 5261 (limitation of extension) may also be applicable.

The Board has also considered whether separate or increased evaluations are warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of arthritis to warrant a rating under Diagnostic Code 5003; no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; and no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258.  Hence, the Board will not discuss these Diagnostic Codes any further.

As the Board finds that the most appropriate Diagnostic Code for rating the  Veteran's disability is Diagnostic Code 5260, the Board will first evaluate whether the Veteran is entitled to a higher rating for her right knee disability based on limitation of motion.  Under DC 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees, and a higher 20 percent rating is warranted where flexion is limited to 30 degrees.  Under DC 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  As noted above, normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71 , Plate II.

On VA examination in August 2005, the Veteran complained of pain on a daily basis, both above and beneath the kneecap.  She also reported occasional locking.  On examination, range of motion of the right knee was from 0 to 120 degrees.  There was clicking heard with no crepitus.  There was no change in range of motion with repetitive motion, or change in joint function with flare-ups or repetitive motion.  Motor strength was 5/5.  

On VA examination in July 22, 2015, range of motion of the right knee was from 0 to 30 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the anterior area with moderate pain.  Function was limited by pain and weakness.  There was objective evidence of crepitus.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was conducted during a flare-up.  The examiner noted disturbance of locomotion.  Muscle strength was reduced to 3/5.  There was no muscle atrophy.  

Based on the presence of painful motion, the Board finds that the Veteran is entitled to a minimum 10 percent rating under Diagnostic Code 5260 for the period prior to July 22, 2015.  See Burton, 25 Vet. App. at 5.  The criteria for a rating higher than 10 percent for this period, however, are not met.  Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran's right knee disability does not meet the criteria for a higher 20 percent rating under Diagnostic Code 5260.  Examination findings prior to July 22, 2015 fail to show that right knee flexion more nearly approximated limitation of flexion to 30 degrees that is required for a 20 percent rating under Diagnostic Code 5260, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-08 (1995).  Significantly, at the time of the August 2005 VA examination, there was no evidence of changes in limitation of motion with flare ups of her right knee disability.

However, the evidence supports a rating higher than 10 percent under Diagnostic Code 5260 for the period since July 22, 2015.  When considering the condition of the right knee during flare ups, as shown on examination in September 2015, the evidence reflects functional impairment congruent with a 20 percent rating.  A higher 30 percent rating, however, is not warranted, as at no time during the appeal period has limitation of flexion commensurate with such a rating (to 15 degrees) been approximated.

Turning to limitation of extension, the preponderance of the evidence is against a finding that the Veteran's right knee disability approximates the criteria for a separate compensable rating based on limitation of extension at any time during the period on appeal.  Even when considering DeLuca factors of pain, the evidence does not show right knee extension limited to a compensable 10 degrees.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of extension under Code 5260. VAOPGCPREC 9-2004.

Turning next to Diagnostic Code 5262, a 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability, and a 30 percent rating is warranted for impairment with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
Here, the evidence of record does not establish any existing impairment of the tibia or fibula.  Specifically, the July 2015 VA examiner found no evidence of tibial and/or fibular impairment, and imaging studies of the knees have consistently shown no abnormalities.  Neither have examinations shown any loose motion requiring a brace.  As such, the evidence fails to show that the Veteran would be entitled to ratings higher than those currently assigned because the evidence fails to show findings consistent with tibia and fibula impairment resulting in either moderate or marked impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  As an alternative diagnostic code has been determined to be more appropriate for rating the Veteran's right knee disability, the Board finds no reason for rating the disability by analogy under Diagnostic Code 5262.

Turning lastly to subluxation and instability, the record reflects that the Veteran has experienced locking of the right knee during the appeal period, but she has not complained of instability or giving way of the right knee; there is no evidence that locking of the right knee has resulted in loss of balance or falling.  Rather, the record shows that the Veteran consistently denied experiencing giving way of the right knee, and physical examination revealed no objective evidence of subluxation or instability.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted.

In sum, an increased initial disability rating of 10 percent, but no higher, for retropatellar pain syndrome of the right knee is warranted for the period prior to July 22, 2015.  Additionally, an increased initial rating of 20 percent, but no higher, is warranted for the period since July 22, 2015.

3. Sinusitis

The Veteran claims that she is entitled to an initial compensable disability rating for sinusitis.  Her sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513.


Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by x-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

On VA examination in August 2005 the Veteran reported a history of sinus problems.  She described experiencing sinus headaches with pain behind her eyes and watery eyes, occurring several times per week.  The Veteran denied acute sinus infections requiring antibiotics, or acute sinusitis.  She often felt like she had to clear her throat because of drainage down the back of her throat, but denied any coughing.  On physical examination there was no evidence of pain or tenderness and her sinuses were described as nontender.  The examiner diagnosed chronic sinusitis.  

A VA clinical treatment note in January 2006 showed complaints of post-nasal drip following recent resolving sinusitis.  The clinician noted nasal congestion and rhinitis for approximately two weeks.  Reportedly, these episodes happened periodically.  She treated the symptoms with Deconamine, an antihistamine and decongestant, with good results.  A clinical assessment of rhinitis with post-nasal drip medications was rendered.

In support of her claim, the Veteran reported in 2007 that she experienced sinus problems accompanied by infections, two to three times a month, lasting anywhere from seven to 10 days.

The Veteran underwent VA examination in September 2015.  A Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire recorded a diagnosis of sinusitis in 2001.  Reportedly, the Veteran required continuous medication, Claritin D.  The examiner noted chronic maxillary sinusitis manifested by episodes of sinusitis with pain and tenderness of affected sinus.  The examiner described non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  She had experienced two such episodes in the previous 12 months.  No incapacitating episodes of sinusitis requiring bed rest and treatment prescribed by a physician were noted.  The examiner also noted no evidence of incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the past 12 months, or history of surgery.  No benign or malignant neoplasm or metastases related to sinusitis were found.  The examiner determined that the condition did not impact the Veteran's ability to work.  

In this case, there is no evidence of incapacitating episodes requiring prolonged antibiotic treatment.  The Veteran, however, provided a competent and credible report of experiencing non-incapacitating episodes of sinusitis, manifested by headaches, pain, and purulent discharge, several times per year.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  While the Veteran has reported episodes of sinusitis occurring anywhere from several times a week to several times a month, the treatment records do not support her contentions regarding the frequency of non-incapacitating episodes.  The VA examiner in 2015, however, noted non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting, twice in the preceding 12 months.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's sinusitis is most closely approximated by a 10 percent disability rating throughout the appeal period.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, there is no evidence indicating that a higher, 30 percent rating is warranted under Diagnostic Code 6513.  Medical records do not reflect any incapacitating episodes of sinusitis that required bed rest and treatment by a physician, nor has the Veteran reported such.  Finally, there is no objective evidence indicating that the Veteran has more than six non-incapacitating episodes per year. 

The Board has also considered whether staged ratings are appropriate.  The Board finds that the Veteran's sinusitis disability has been consistent with a 10 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted.

Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected retropatellar pain syndrome of the left knee and right knee, as well as sinusitis, are fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  

As explained in detail above, the Veteran's knee disabilities are manifested by pain, crepitus and limitation of flexion.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Concerning the Veteran's sinusitis, the disability has manifested primarily as non-incapacitating episodes of sinusitis with sinus pain, headaches, and purulent discharge.  The schedular rating criteria specifically contemplate such symptomatology.  In this case, comparing the Veteran's disability level and symptomatology of sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  In short, there is no indication in the record that the average industrial impairment from her sinusitis or bilateral knee disability would be in excess of that contemplated by the ratings provided in the rating schedule.  In sum, a comparison of the Veteran's bilateral knee disorder and sinusitis and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's sinusitis and retropatellar pain syndrome of the left knee and right knee.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence does not show, nor does the Veteran claim, that she is unemployable due to the bilateral knee disability and/or sinusitis.  In fact, the VA examiners in 2015 determined that the bilateral knee disorder and sinusitis had no impact on the Veteran's ability to perform any type of occupational task.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

An increased initial 20 percent disability rating, but no higher, for retropatellar pain syndrome of the left knee is granted, subject to the regulations governing the payment of monetary awards.

An increased initial 10 percent rating, but no higher, for retropatellar pain syndrome of the right knee is granted for the period prior to July 22, 2015, subject to the regulations governing the payment of monetary awards.

An increased initial 20 percent disability rating, but no higher, for retropatellar pain syndrome of the right knee is granted, effective July 22, 2015, subject to the regulations governing the payment of monetary awards.

An increased initial 10 percent disability rating for sinusitis is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


